      Case 1:03-md-01570-GBD-SN Document 6000 Filed 02/21/20 Page 1 of 1




                                       February 21, 2020

Via ECF

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:    In re Terrorist Attacks on September 11, 2001, 03-md-1570 (GBD) (SN)

Dear Judge Netburn:

        I write on behalf of Defendant Kingdom of Saudi Arabia (“Saudi Arabia”) concerning a
sealed filing made by Saudi Arabia today of a motion for protective order and accompanying
materials.

       Saudi Arabia’s filing contains information subject to the Privacy Act and Protective
Order for FBI Documents, ECF No. 4255. Consistent with this Court’s guidance, ECF No.
5307, Saudi Arabia is filing a signed original copy with the Clerk’s Office.

        Copies of Saudi Arabia’s filing (clean and with highlighted proposed redactions) are
being sent today by e-mail to Your Honor’s chambers and to counsel for Plaintiffs, the United
States, and Dallah Avco. A copy is also being sent overnight to Judge Daniels’ chambers.

                                                    Respectfully submitted,

                                                    /s/ Michael K. Kellogg

                                                    Michael K. Kellogg
                                                    Counsel for the Kingdom of Saudi Arabia

cc:   The Honorable George B. Daniels (via facsimile)
      All MDL Counsel of Record (via ECF)
